DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/20 has been entered.

Drawings
The drawings of 09/29/20 are accepted.

Claim Objections
Claims 1, 9 and 14 are objected to because of the following informalities:
Claim 1 has been amended to state, “responsive to determining that the first measured value of the first parameter is outside the threshold range of values, then determine that an out-of-range condition exists at the initiating validation device, identify, from a device list, the responding validation device of the plurality of validation devices and send a query via 
Claim 9 has been amended to state, “determining, at an initiating validation device located a first location …” This is a minor grammatical error. It will be construed that the claim should state, “determining, at an initiating validation device located at a first location …”
Claim 14 has been amended to state, “determining, at an initiating validation device located a first location on a first distribution line …” This is a minor grammatical error. It will be construed that the claim should state, “determining, at an initiating validation device located at a first location on a first distribution line …
Appropriate correction is required.

Examiner’s Note - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-16 qualify as eligible subject matter under 35 U.S.C. 101.
With respect to step 2A, prong one, the following limitations arguably recite an abstract idea:
{claim 1} compare a first measured value of the first parameter with a threshold range of values; responsive to determining that the first measured value of the first parameter is outside the threshold range of values, then determine that an out-of-range condition exists (This is arguably a mental process, as the human mind can compare one value to some others. The human mind can also make a determination based on the comparison.)
{claims 9 and 14} determining … whether the value of the first parameter is outside a first threshold range of values (This is arguably a mental process, as the human mind can make a determination when one value is outside a range of some other values.)
With respect to step 2A, prong two, the claims recite the following additional elements that integrate the judicial exception into a practical application:
{claim 1} a plurality of validation devices, wherein each validation device of the plurality of validation devices is connected at a different location on a first distribution line of a power distribution network … an initiating validation device associated with a first location along the first distribution line and wherein a responding validation device is associated with a 
{claim 9} determining, at an initiating validation device located at a first location on a first distribution line … determining, at the initiating validation device … (These limitations are indicative of a practical application for similar reasons as those discussed with respect to claim 1 above)
{claim 14} determining, at an initiating validation device located at a first location on a first distribution line of a power distribution network … wherein each of the plurality of responding validation devices is located at a respective location on the first distribution line … (These limitations are indicative of a practical application for similar reasons as those discussed with respect to claim 1 above)
All other claims depend on independent claims 1, 9, and 14 mentioned above. As such, claims 1-16 are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to state, “a plurality of validation devices, wherein each validation device of the plurality of validation devices is connected at a different location on a first distribution line of a power distribution network, wherein a feeder of the power distribution network receives power from a transformer and provides power to the first distribution line and a second distribution line … and wherein the plurality of validation devices includes an initiating validation device associated with a first location along the first distribution line and wherein a responding validation device is associated 
This limitation does not appear to be supported by the applicant’s disclosure. The applicant’s disclosure shows a plurality of validation devices, each on their own distribution lines. The applicant’s disclosure does not show a plurality of validation devices located on the first distribution line. For example, in figure 1, validation device 120 is found on distribution line 140, while validation device 121 is found on distribution line 141, while validation device 122 is found on distribution line 142. In figure 2, validation device 220 is found on distribution line 242, while validation device 226 is found on distribution line 246. As such, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the applicant’s response of 09/29/20, the applicant argued:

    PNG
    media_image1.png
    422
    704
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    115
    702
    media_image2.png
    Greyscale

After further consideration, the examiner did not find this argument persuasive because there is a difference between detecting conditions on a distribution line and being physically located on the distribution line. There is also a difference between being able to detect conditions on a distribution line and receiving power from that distribution line. Furthermore, there is a difference between a power distribution network and a data distribution network. While one of ordinary skill in the art may recognize that a validation device on one distribution line can detect certain conditions from another distribution line, that is not the same thing as locating multiple validation devices on the same power distribution line.
The applicant has added many details to the claims, but above is one example of how it appears that the applicant is reading in details that merely have general, rather than specific, support in the specification. Since the above limitations do not appear to have support in the applicant’s disclosure, and since all of the claims amendments depend on each other for consistency, the multiple amended details added to the latter half of claim 1 may also lack support. The examiner requests that the applicant demonstrate where in the specification each of the amended limitations are supported rather than simply reciting a general statement and stating that “Therefore, when the claims and the Figures are read together, Applicant’s claims are clearly supported by the written description.”

Similarly, claim 14 has been amended to state, “determining, at an initiating validation device located at a first location on a first distribution line of a power distribution network … wherein each of the plurality of responding validation devices is located at a respective location on the first distribution line, wherein each respective location is different from the first location …” As discussed above, a general statement that different validation devices can detect conditions on the same distribution line or on a different distribution line is not the same thing as saying that there are multiple validation devices located at different points along the same power distribution line.
Claims 2-8 depend on claim 1, and claims 15-16 depend on claim 14. They are also rejected as a result of their dependency.
Claim 9 does not state that there are multiple validation devices on the same power distribution network, so the 112(a) rejection with respect to claims 1 and 14 do not appear to pertain to claim 9. However, claim 9 also adds many details that do not appear to be supported by the applicant’s disclosure. For example, claim 9 discloses specifics about “a first value of a first parameter” and “a second value of the first only on the second value. (emphasis mine). The examiner requests show how the claim amendments are supported. Claims 10-13 depend on claim 9 and are also rejected as a result of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to state:

    PNG
    media_image3.png
    332
    890
    media_image3.png
    Greyscale

As it is written, it appears that the limitation “when the information is received …” is a sub-limitation meant to modify, “wherein the initiating validation device is further configured to:” However, the sentence, “wherein the initiating validation device is further configured to when the information is received …” doesn’t make sense. It is not clear whether the limitation “when the information …” is truly meant to modify “wherein the initiating validation device,” or whether it was meant to modify some other limitation or stand alone.
Claim 9, line 6 states, “determining, at the initiating validation device, whether the value of the first parameter …” The limitation, “the value of the first parameter” appears to lack antecedent basis. Claim 9, line 3 has been amended to state, “a first value of a first parameter,” and claim 9, line 12 has been amended to state, “a second value of the first parameter.” It is not clear whether “the value of the first parameter” refers to the “first value,” the “second value,” or a completely different value altogether. For this reason, the claim is considered indefinite. Claims 10-13 depend on claim 9 and are also rejected as a result of their dependency.

Examiner’s Note - Allowable Subject Matter
As noted above, the applicant has added a significant amount of detail to the claim amendments. The examiner thanks the applicant for the bona fide attempt at moving the prosecution of the case forward. The many amended details, when taken as a whole, were not found, taught, or disclosed by the prior art. However, the amendments have necessitated new 112 rejections, as discussed above. The allowability of the claims will depend on how the 112 issues are resolved.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims. The parts of the applicant’s arguments that are not moot were addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ransom et al (US PgPub 20040193329) discloses a system and method for securing energy management systems.
Crabtree et al (US PgPub 20100332373) discloses a system and method for participation in energy-related markets.
Jia et al (US PgPub 20150094968) discloses comfort-driven optimization of electric grid utilization.
Forbes, Jr. (US Pat 9729012) discloses a system, method, and apparatus for electric power grid and network management of grid elements.
Zalewski et al (US PgPub 20200244297) discloses wireless coded communication (WCC) devices with power harvesting power sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        05/08/21